Citation Nr: 1731287	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-11 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to a compensable rating for hemorrhoids.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 17, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to February 1974 and from December 1982 to April 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2011, the Veteran and his wife presented testimony at a Travel Board hearing before an Acting Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  In a May 2017 letter, the Board informed the Veteran that the Acting VLJ who conducted the October 2011 hearing is no longer employed by the Board and that the Veteran is entitled to another Board hearing with a different VLJ.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2016).  He was also notified that if he did not respond within 30 days of the date of the letter, the Board would assume that he did not want another hearing and would proceed with adjudicating his appeal.  The Veteran did not respond to the letter within 30 days.  Therefore, the Board will proceed with appellate consideration.

In March 2014, the Board remanded the case for further development.

The issues of entitlement to a rating in excess of 20 percent for DDD and DJD of the lumbar spine and entitlement to a TDIU prior to June 17, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hemorrhoids are manifested by persistent rectal bleeding, rectal pain, anal itching and swelling, and anal fissures.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no higher, for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In compliance with the Board's March 2014 remand, the RO obtained and associated with the claims file the Veteran's treatment records from the Temple VA Medical Center dated from November 2010 to the present and from the Darnall Army Hospital and Bennett Clinic dated from January 2009 to the present.  

Pursuant to the March 2014 remand, the Veteran was also provided an additional VA examination in February 2016 to ascertain the current nature and severity of his hemorrhoids.  This VA examination was adequate to decide the claim on appeal because the report provided sufficient detail to determine the current severity of the Veteran's hemorrhoids.  The VA examiner discussed the history of the Veteran's condition, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)

In a November 2015 letter, the RO attempted to obtain an authorization from the Veteran to obtain his treatment records from the Austin Pain Associates.  In a March 2016 letter, the RO also requested that the Veteran provide a more specific and detailed documentation of his lost time from work due to his back condition, any employment records since 2009, and any lay statements regarding the severity of his service-connected disabilities.  However, the Veteran has not yet responded to these requests.  Nor has he provided these records himself.  The duty to assist "is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Under these circumstances, the Board concludes that there has been substantial compliance with its March 2014 remand with respect to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board hearing, the Acting VLJ solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the current state of the Veteran's service-connected disabilities, including their functional effects.  On remand, the RO obtained the Veteran's more recent treatment records, and additional VA examinations were conducted.  Thus, the submission of overlooked evidence was not only suggested, but obtained.  The hearing focused on the elements necessary to substantiate the claims for increased ratings.  Therefore, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's hemorrhoids are rated as noncompensable pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2016).  Under Diagnostic Code 7336, a noncompensable rating is assigned for mild or moderate hemorrhoids.  A 10 percent rating is warranted where the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures. 

VA treatment records dated from April 2009 to June 2009 reflect that the hemorrhoids bothered the Veteran.  He experienced external painful hemorrhoids and rectal bleeding after every stool. 

A June 2009 VA examination shows the Veteran gave a history of hemorrhoids since 1994.  He complained of anal itching, pain, painful bowel movements, and swelling.  He denied fecal incontinence.  He reported rectal bleeding with every bowel movement to a small degree.  He did not suffer from thrombosis or rectal prolapse.  He used hydrocortisone rectal suppositories and Preparation H 2 to 3 times per day.  On physical examination, there was no evidence of fecal leakage and the size of the rectal and anal lumen was normal.  There were no signs of anemia or fissures.  There was a soft fleshy venous engorgement (hemorrhoid) located at the posterior superior aspect of the anus.  The examiner described the size of the hemorrhoids as the size of the end of one's little finger and they were reducible.  There was redundant tissue but the hemorrhoids were not thrombosed.  The examiner noted the tone of the sphincter to be completely and totally normal, with full competence of the sphincter upon Valsalvae maneuver.  Complete blood count (CBC) test was normal.  The examiner found that the condition was obviously uncomfortable and a nuisance but did not preclude the satisfactory performance of the usual activities of self-care, nor occupational duties.

VA treatment records dated August 2009 to November 2009 show the Veteran's complaint of external hemorrhoids that were painful and got inflamed intermittently.  In August 2009, he stated he had a lot of trouble with bleeding with blood dripping into the toilet water, swelling, and occasional burning and itching.  Examination of the external anus on straining revealed some external hemorrhoids that looked a little bit friable but were fairly small.  Digital rectal examination was unremarkable.  In November 2009, the hemorrhoids were under control on Metamucil with elimination of pain and bleeding.

A November 2009 VA examination shows the Veteran complained of anal itching, pain, and swelling.  He denied fecal incontinence.  He reported moderate rectal bleeding with each bowel movement, lessened with stool softener.  He did not suffer from thrombosis or rectal prolapse.  He used rectal creams and stool softener.  On physical examination, there was no evidence of fecal leakage and the size of the rectal and anal lumen was normal.  There were no signs of anemia or fissures.  There were small and reducible hemorrhoids with redundant tissue but they were not thrombosed.  The examiner noted the Veteran had normal sphincter tone.  CBC test was normal.  The examiner found that the condition had minimal ill effects on all activities.  It was noted that the Veteran was scheduled for hemorrhoidectomy that month.

VA treatment records dated August 2010 show that the Veteran underwent anoscopy with rubber band ligation for three internal hemorrhoids.  Post-procedure diagnosis was external hemorrhoid skin tag at the right posterior position and internal hemorrhoids on straining at the left and right lateral and posterior regions.  No prolapse was noted.  In November 2010, there was exterior skin tag as previously noted and bulge of internal hemorrhoid tissue, anteriorly.  Rubber band was applied via anoscope to internal hemorrhoid.  

A February 2016 VA examination report notes a history of hemorrhoids/skin tags in July 2000.  The Veteran complained of frequent constipation in the past and painful bowel movements.  It was noted that he had surgical repair of internal hemorrhoid in 2010 with banding, and he continued to have rectal pain.  He used continuous medication, Preparation H.  He reported pain and occasional bleeding from the rectum.  The examiner noted that the Veteran had no external hemorrhoids.  He had multiple skin tags but anterior portion of anus had fissures that were tender and very sensitive to touch.  He had poor sphincter tone.  The examiner noted that the Veteran had no other pertinent physical findings, complications, conditions, signs or symptoms related to his hemorrhoid condition.  CBC test did not reveal anemia.  The examiner found that the Veteran's hemorrhoid condition did not impact his ability to work.

The Board finds that there is sufficient evidence that the Veteran has experienced persistent bleeding and anal fissures corresponding to a 20 percent rating pursuant to Diagnostic Code 7336.  The medical evidence of record throughout the rating periods on appeal shows persistent rectal bleeding, pain, anal itching and swelling.  The February 2016 VA examination report notes anal fissures were found on examination.  While there is no evidence of anemia and it is indeterminate when the Veteran first incurred anal fissures, resolving reasonable doubt in his favor, the Board finds that the symptoms approximate the criteria for a 20 percent disability for hemorrhoids.  A 20 percent rating pursuant to Diagnostic Code 7336 is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  This is the maximum schedular rating for hemorrhoids.

The only other symptoms indicated as being due to the hemorrhoids is the poor sphincter control noted on the February 2016 VA examination.  The Board finds that this does not warrant a separate rating under Diagnostic Code 7332 as there is no indication at any time during the pendency of the appeal that the Veteran experienced constant slight fecal leakage or occasional moderate leakage.

If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); see also Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise the extraschedular issue).  Here, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  

As the preponderance of the evidence is against the claim for a rating in excess of 20 percent, there is no doubt to be resolved, and a rating greater than assigned herein for the Veteran's hemorrhoids are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a rating of 20 percent, but no higher, for hemorrhoids is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (2016); 38 C.F.R. § 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In connection with his claim for an increased rating for service-connected lumbar spine disability, the Veteran was provided a VA examination in February 2016.  The Board finds that this examination report did not fully satisfy the requirements of 38 C.F.R. § 4.59.  To that effect, the Court, in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Here, the examiner did not state whether range of motion testing was conducted on both passive and active motion and in weight bearing and non-weight bearing as required under § 4.59, or state that such testing could not be performed or was otherwise inappropriate in this case as required by Correia.  See 28 Vet. App. at 169-70.  Consequently, a new examination is necessary to decide the claim.

As this claim for an increased rating has not yet been adjudicated, the Board cannot adjudicate the claim for a TDIU and it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records for the Veteran from the Temple VA Medical Center and any associated outpatient clinics dated from October 2016 to the present.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for appropriate VA examination to assess the Veteran's service-connected DDD and DJD of the lumbar spine.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

The examiner must test the range of motion for the thoracolumbar spine, by recording separate sets of the range of motion test results for both active and passive motion, and in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59 and the Court's recent holding in Correia.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


